DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 01/13/2022. Claims 1-10 remain pending. Claims 1, 6 and 8 are amended. No claims are canceled or newly added.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:


“determines, when the particular rule is not included in the another rule, maintain as the disposition for the particular rule,
determines, when a part of the particular rule is included in the another rule and the action of the particular rule matches the action of the another rule, maintain as the disposition for the particular rule, 
determines, when all of the particular rule is included in the another rule and the action of the particular rule matches the action of the another rule, delete as the disposition for the particular rule, and 
determines, when a part of the particular rule is included in the another rule and the action of the particular rule does not match the action of the another rule or when all of the particular rule is included in the another rule and the action of the particular rule does not match the action of the another rule, correct as the disposition for the particular rule.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Chao teaches “an ACL consists of a number of filtering rules” (pp365-367). Similarly, assessing the cybersecurity breach risk associated with a given organization” (Abstract, [0028-0029]), Felty teaches “conflicts detection between two access control rules” ([0058], [0061]) and Porras teaches “a security mediation service to enforce a security policy” ([0016-0018], [0072]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497